DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-27 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,350,500 and claims 1-18 of U.S. Patent No. 11,241,627. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are encompassed by the claims of the Patents.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 22 recites method in a gaming apparatus including a processor configured to execute non- transitory machine readable instructions, the method comprising executing the non-transitory machine readable instructions by the processor to cause the gaming apparatus to: connect the first gaming device in a gaming session of a multiplayer game. The limitation of connect the first gaming device in a gaming session of a multiplayer game, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor,” and “gaming device” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the reciting “processor,” and “gaming device” language, “connect” in the context of this claim encompasses the user manually connecting with another player to play a game. Similarly, the limitations of: receive and identify are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind. The same interpretation is applied to the remaining steps in claim 22.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites a few additional elements – processor and gaming device. The processor and gaming device is recited at a high-level of generality (i.e., as a generic processor implementing a step) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using processor and gaming device amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  Similar reasoning is applied to claims 16-21 and 23-27.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0274402 A1 to Michel et al. (hereinafter "Michel") in view of U.S. 2016/0032073 to Marr et al. (hereinafter "Marr”).

Concerning claim 16, Michel discloses an apparatus, comprising: a first gaming device; and a server configured to connect the first gaming device in a gaming session of a multiplayer game (paragraph [0014]), wherein the server is further configured to: 
receive a game play request from the first gaming device, the first gaming device configured to be associated with a first party (paragraph [0020] – player (e.g., first party) places a request to play a multi-player game); 
identify a ranking of the first party associated with the first gaming device; identify a first category of players of the multiplayer game with the identified ranking; search the first category of players for at least one online party (paragraphs [0017]-[0020] – player’s request is to play with other players who have a particular player attribute (i.e., rank) in the multi-player game (e.g., first category of players)).
Note-Usage of the term “if” is deemed to be optional language, as there remains the possibility that the claim limitations based upon the “if” condition are not exercised or triggered.  Therefore, the claim limitations based upon the “if” condition are optional claim limitations.  As a matter of linguistic precision, optional claim limitations do not narrow the scope of the invention, since they can always be omitted.  See MPEP § 2103; In re Johnson, 77 USPQ2d 1788 (Fed Cir 2006).  As the Applicant does not address what happens should the optional claim limitations fail, the Examiner assumes that nothing happens (i.e., the method stops).  An alternate interpretations is that merely the claim limitations based upon the condition are not triggered or performed (i.e., the remaining steps do not occur).  Applicant is encouraged to incorporate claim language that addresses the steps performed should the optional claim limitations fail or recite that there is, at least, an active “determination” step which determines that the triggering condition has been satisfied.
 Michel lacks specifically disclosing, however, Marr discloses if an online party is detected, start a new game session between the gaming device of the first party and a gaming device of the detected at least one online party; or, if at least one online party is not detected, send a game play request to gaming devices of at least one player in the first category and start a new game session between the gaming device of the first party and a gaming device of at least one player responding to the game play request (paragraphs [0070], [0073], [0109] – when there are only 11 players even though 12 may be required in the multiplayer game, a twelfth player may be added via UGS which identifies players based on particular attributes to join the game session). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to limit inviting players to a matchmaking session only when there is a need as disclosed by Marr in the matchmaking system disclosed by Michel in order to provide a gaming system which creates greater efficiency in matching players and reduces player waiting times.

Concerning claims 17 and 23, Michel lacks disclosing, however Marr discloses wherein the server is further configured to, if no reply to the game play request is received within a predetermined time period, associate the first party with at least one further category of players, the at least one further category of players being associated with a game playing characteristic of the first party and search the at least one further category of players for at least one online player, and if at least one online player in the at least one further category is detected, start a new game session between the gaming device of the first party and a gaming device of the detected at least one online player (paragraphs [0070], [0073], [0086] – [0088], [0109]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a leader board of a multiplayer game to determine player matchmaking as disclosed by Marr in the matchmaking system disclosed by Michel in order to provide a gaming system which creates better matchmaking in a multiplayer game, thereby increasing player interest.

Concerning claims 18 and 24, Michel lacks disclosing, however Marr discloses wherein the server is further configured to, if at least one online player in at least further category is not detected, send a game play request to gaming devices of players in the at least one further category and start a new game session between the gaming device of the first party and a gaming device of at least one player responding to the game play request (paragraphs [0070], [0073], [0086] – [0088], [0109]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a leader board of a multiplayer game to determine player matchmaking as disclosed by Marr in the matchmaking system disclosed by Michel in order to provide a gaming system which creates better matchmaking in a multiplayer game, thereby increasing player interest.

Concerning claims 19 and 25, Michel discloses wherein the at least one further category is a category in which the first party and players in the at least one further category have substantially similar skill levels related to the multiplayer game and the skill levels are derived from a leader board of the multiplayer game (paragraphs [0001], [0018], [0020] – online search for other players who have a particular player attribute in the multi-player game is conducted for matchmaking).

Concerning claims 20 and 26, Michel discloses wherein the server is further configured to automatically and repeatedly continue to send game play requests to connected gaming devices of players in the at least one further category until a response is received or game play requests have been sent to all connected gaming devices in the at least one further category, wherein, when a response to a game play request is received, the server is configured to connect the first gaming device and a gaming device of a player in the at least one further category associated with the response, in a gaming session (paragraph [0039] – matchmaking may modify electronic invite to include at least one third party associated with the second party if there are not enough players received within a predetermined period of time).

Concerning claims 21 and 27, Michel discloses wherein the server is further configured to determine if a request to join a game session is received from at least one player in the at least one further category and connect the gaming device of the first party and the at least one player in the game session (paragraph [0039] – matchmaking may modify electronic invite to include at least one third party associated with the second party if there are not enough players received within a predetermined period of time).

Concerning claim 22, see the rejection of claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715